 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10   D.D.,                                         CV 19-399 PA (PLAx)

11                  Plaintiff,                     JUDGMENT OF DISMISSAL
12           v.
13   LOS ANGELES UNIFIED SCHOOL
     DISTRICT,
14
                    Defendant.
15
16
17           In accordance with the Court’s June 14, 2019 minute order dismissing the First
18   Amended Complaint filed by minor plaintiff D.D. (“Minor Plaintiff”) by and through his
19   guardian ad litem, Michaela Ingram,
20           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Minor Plaintiff
23   take nothing and defendant Los Angeles Unified School District shall have its costs of suit.
24
25
26   DATED: June 14, 2019                              _________________________________
                                                                  Percy Anderson
27                                                       UNITED STATES DISTRICT JUDGE

28
